DETAILED ACTION
Claims 1-12 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 6, 9 and 12 are objected to because of the following informalities:  
In claim 2, “At” should be replaced with --A--.
In claim 6, line 3, a comma should be inserted after “7904”.
In claim 9, line 6, “dispose” should be replaced with --disposed--.
In claim 12, line 2, the comma after “7904” should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claim 3 lacks antecedent basis for the limitation “said at least a portion of a plant part”.  It is suggested that the phrase be replaced with -- at least a portion of the plant part--.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,597,677. Although the claims at issue are not identical, they are not patentably distinct from each other.
Cells, including bacterial, mammalian and fungal cells, plants, seeds, and plant parts comprising a vector comprising a heterologous promoter operably linked to a nucleic acid encoding SEQ ID NO:7904, methods of making the plant, compositions comprising the protein of SEQ ID NO:7904, methods comprising contacting a plant with the composition, and seed coating compositions comprising the protein, as claimed in ‘677, are species of the genus of 

Claims 1-12 are free of the art, given the failure of the prior art to teach or suggest a protein with 95% identity to SEQ ID NO:7904.  The closest prior art is a chitinase from Chromobacterium violaceum CV47125 that has 90.4% identity to SEQ ID NO:7904 (taught in de Vasconcelos et al WO 2004056960, cited in the IDS filed 14 April 2020)):
ADQ26342
ID   ADQ26342 standard; protein; 791 AA.
XX
AC   ADQ26342;
XX
DT   23-SEP-2004  (first entry)
XX
DE   Chromobacterium violaceum CV47125 involved in chitinase synthesis.
XX
KW   Chitinase; chitin dextrinase; enzyme; fungicide; insecticide; CV47125.
XX
OS   Chromobacterium violaceum.
XX
CC PN   WO2004056960-A2.
XX
CC PD   08-JUL-2004.
XX
CC PF   16-DEC-2003; 2003WO-BR000207.
XX
PR   19-DEC-2002; 2002BR-00007239.
XX
CC PA   (CNPQ-) CNPQ CONSELHO NACIONAL DESENVOLVIMENTO.
XX
CC PI   De Vasconcelos ATR,  Simpson AJG,  Abreu HNS,  De Almeida DF;
CC PI   Almeida FC,  De Almeida R,  Antonio RV,  Araripe JR,  De Araujo MFF;
CC PI   Bogo RM,  Bonatto SL,  Brigido MDM,  De Brito CFA,  Brochi M,  Burity HA;
CC PI   Camargo A,  Carraro D,  Carvalho CMB,  Cascardo JCDM,  Cavada BS;
CC PI   Chueire LMDO,  Da Cunha MH,  Fantinatti F,  Farias IP,  Felipe MSS;
CC PI   Ferrari LP,  Ferro JA,  Franco GR,  De Freitas NSA,  Furlan LR;
CC PI   Gattapaglia D,  Gazinelli RT,  Gomes JAA,  Goncalves PR,  Grangeiro TB;
CC PI   Grisard EC,  Guimaraes CT,  Hanna ES,  Jardim SN,  Laurino JP,  Lima LFA;
CC PI   De Lyra MDCCP,  Madeira HMF,  Maranhao AQ,  Manfio GP,  Martins WS;
CC PI   De Medeiros SRB,  Meissner RDV,  Moreira MA,  Do Nascimento FF;
CC PI   Nicolas MF,  De Oliveira JG,  Oliveira SC,  Paixao RFC,  Parra J;
CC PI   Pasa TBC,  Pedrosa FDO,  Pena SDJP,  Pereira JO,  Pereira M,  Pinto LSRC;
CC PI   Pinto LDS,  Porto JIR,  Potrich DP,  Ramalho CE,  Reis AMM;
CC PI   Rondinelli E,  Sampaio AH,  Dos Santos FR,  Schneider MPC,  Silva DW;

CC PI   Steindel M,  Teixeira SMR,  Trevilato PB,  Urmenyi TP,  Wassen R;
CC PI   Azevedo V,  Bartoleti LA,  Batista JDS,  Filho AS,  Zaha A;
CC PI   Andrade EDRM,  Gonzaga L,  Dos Santos EBP,  Soares RDBA,  Bataus LAM;
CC PI   Cardoso DDFDP,  Parente JA,  Rigo LU,  Steffens MBR;
XX
DR   WPI; 2004-500292/47.
XX
CC PT   New gene-coding polynucleotides of the chromosome of Chromobacterium 
CC PT   violaceum, useful for therapeutic, diagnostic or pharmacological 
CC PT   applications, in control processes for environmental parameters or in 
CC PT   enzyme synthesis.
XX
CC PS   Claim 3; SEQ ID NO 15; 31pp; English.
XX
CC   The present sequence is that of the protein encoded by the CV47125 gene 
CC   of Chromobacterium violaceum strain ATCC 12472 (NCIB 9131, NCTC 9757, JCM
CC   1249, DSM 30191, IAM 12470, LMG 1267). The invention relates to 29 
CC   polynucleotides that have been identified by sequencing the genome of 
CC   this strain, to the polypeptides ADQ26328-ADQ26356 encoded by these 
CC   polynucleotides, and to the uses of the polynucleotides and polypeptides 
CC   for therapeutic, diagnostic, medicinal, pharmacological and 
CC   pharmacognostic applications, in control processes for environmental 
CC   parameters, and in enzyme synthetic processes. The CV47125 gene is 
CC   involved in the production of chitinase or chitin dextrinase. The gene 
CC   and the encoded polypeptide can be used in the production of fungicides 
CC   and insecticides, or in the degradation of chitin in general.
XX
SQ   Sequence 791 AA;

  Query Match             90.4%;  Score 3861.5;  DB 5;  Length 791;
  Best Local Similarity   89.9%;  
  Matches  709;  Conservative   28;  Mismatches   49;  Indels    3;  Gaps    1;

Qy          1 MFLKGGLAAGALGGAALLASHGAVTGSPFQPTQASWLVKTADATCTDPAWSAATVYTGGQ 60
              | :| ||||||:|| ||:|        |      |:||||||::| ||||:|| ||||||
Db          6 MLVKSGLAAGAMGGVALVAGTAQNVAPPPAALAPSYLVKTADSSCADPAWNAAAVYTGGQ 65

Qy         61 RVSYQNQTWQAKWWTQGNTPAAGDASPWQLIGQCGGGNPNPPPDPPLVQVPAPTGNALCR 120
              ||||||||||||||||||||||||||||||||||||| |:   |||||||| ||||||||
Db         66 RVSYQNQTWQAKWWTQGNTPAAGDASPWQLIGQCGGGTPS---DPPLVQVPPPTGNALCR 122

Qy        121 PEALAQTPSVDVPYCAAYKQGGAEQLANGSRRRIIGYFTSWRTGKDGSPAYLVNNIPWGK 180
              |||||||  ||||||| ||||||||||||||||||||||||||||||||||| ::||| |
Db        123 PEALAQTQGVDVPYCAVYKQGGAEQLANGSRRRIIGYFTSWRTGKDGSPAYLASDIPWSK 182

Qy        181 LTHINYAFAHVDGNNQLSVNDSAAGNPATDMTWPGVAGAEMDASLPYKGHFNLLTQYKRK 240
              |||||||||||||:|:||||::| |||||||:||||||||||||||||||||||||||||
Db        183 LTHINYAFAHVDGSNKLSVNETAPGNPATDMSWPGVAGAEMDASLPYKGHFNLLTQYKRK 242

Qy        241 YPGVKTLISVGGWAETGGYFDASGKRVASGGFYSMTVNADGTVNQAGINAFSDSAVAFLR 300
              ||||||||||||||||||||||:|||||||||||||||||||||||||||||||||||||
Db        243 YPGVKTLISVGGWAETGGYFDANGKRVASGGFYSMTVNADGTVNQAGINAFSDSAVAFLR 302

Qy        301 KYGFDGVDIDFEYPTSMSNAGNPLDWSFSNARLGSLTKGYVALLQTLRDRLDRAAAQDGH 360
              |||||||||||||||||:||||||||:||||||||| |||||||||||||||||||||| 
Db        303 KYGFDGVDIDFEYPTSMNNAGNPLDWTFSNARLGSLNKGYVALLQTLRDRLDRAAAQDGR 362

Qy        361 YYQITAAVPASGYLLRGMETFQGLKYLDFVNVMSYDLHGAWNRFVGPNAALYDDGKDAEL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        363 YYQITAAVPASGYLLRGMETFQGLKYLDFVNVMSYDLHGAWNRFVGPNAALYDDGKDAEL 422

Qy        421 TFWNVYGTAQYGNIGYLNTDWAYHYYRGGLPASRVNMGVPYYTRGWKNVTGGSNGLWGSA 480
               ||||| | ||||||||||||||||||||||||||||||||||||||||:|||||||||:
Db        423 AFWNVYSTPQYGNIGYLNTDWAYHYYRGGLPASRVNMGVPYYTRGWKNVSGGSNGLWGSS 482

Qy        481 VGSNCPTGLTECGDGAVGIDNIWHDLDDNGKEIPGGSNPMWHAKNLEKGIAGSYLASYGI 540
              |||||| |||||||||||||||||||||:||||||||||||||||||||:||||||:|||
Db        483 VGSNCPAGLTECGDGAVGIDNIWHDLDDSGKEIPGGSNPMWHAKNLEKGLAGSYLAAYGI 542


              | : ||||||||||||||  | ||||||| | ||||||||||||||||||||||:|||||
Db        543 DPTLPINQLTGSYQRNYNGALAAPWLWNAGKKVFLSTEDEQSIAQKAAWIDANNVGGVMF 602

Qy        601 WELAGDYDWNAQRNGGQGEYFIGNTLTNLLYNTFSQPAKVSARRADAAPAPTAAIDVGFS 660
              ||||||||| |||| |||||||| |||:||||||||| ||||||||||||||||||||||
Db        603 WELAGDYDWKAQRNNGQGEYFIGTTLTSLLYNTFSQPPKVSARRADAAPAPTAAIDVGFS 662

Qy        661 LGNFALGDNNYPINPKLTIVNRSQTTLPGGTEFQFDVPTSAPANIADQSGFGLKVISTGH 720
              || | ||| ||||||||||||||||||||||||||||||||||||||||||||||:| ||
Db        663 LGGFKLGDQNYPINPKLTIVNRSQTTLPGGTEFQFDVPTSAPANIADQSGFGLKVVSAGH 722

Qy        721 SGSNVGGLKGDFNRVSVKLPSWQSLAAGQSVTLDVVYYLPISGPSHYTVGLNGKTYAIRD 780
              ||||||||||||||||||||||||| ||||||||||||||||||||||||||||||||||
Db        723 SGSNVGGLKGDFNRVSVKLPSWQSLGAGQSVTLDVVYYLPISGPSHYTVGLNGKTYAIRD 782

Qy        781 EAPYLPYLK 789
              ||||||||:
Db        783 EAPYLPYLR 791

Although EPA (2011, Chromobacterium subtsugae strain PRAA4-1, Biopesticides Registration Action Document, https://www3.epa.gov/pesticides/chem_search/reg_actions/
registration/decision_PC-016329_27-Sep-11.pdf) teaches a use of a different C. subtsugae strain from that which SEQ ID NO:7904 was isolated as a pesticide (pg 5, paragraph 3), its action by inhibition of feeding  (pg 4, paragraph 1) would not lead one of ordinary skill in the art to suspect that the bacteria had a pesticidal chitinase, which would act on external insect parts, nor would it lead one to look for a chitinase in other C. subtsugae strains 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Anne Kubelik/Primary Examiner, Art Unit 1662